Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §101 
1.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
2.    Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
3.    The examiner contends that, under the judicial exceptions enumerated in the 2019 PEG, to determine the patent-eligibility of an application, a two- part analysis has to be conducted.
Part 1: it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Part 2A: Prong 1: (1) Determine if the claims are directed to an abstract idea or one of the judicial exceptions. Examples of abstract ideas referenced in Alice Corp. include:

2.    A mental process.
3. Mathematical relationships/formulas.
Part 2A: Prong 2: determine if the claim as a whole integrates the judicial exception into a practical application.
Part 2B: determine if the claim provides an inventive concept.
Analysis
4. Under Step 1 of the analysis, it is found that the claim indeed recites a series of steps and therefore, is a process - one of the statutory categories.
Under Step 2A (Prong 1), using claim 1 as the representative claim, it is determined that apart from generic hardware and extra-solution activity discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claimed steps “enabling a taxpayer to specify a goal realized by the taxpayer’s income tax withholdings; continuously synchronizing…to provide real-time access to known tax information related to the taxpayer; providing a tax form at least partially populated and including the suggested income tax withholding that realizes the specified goal; and providing a tax form…” are different steps of managing human activities/behavior. Managing human activities/behavior fall into the category of certain methods of organizing human activity. The examiner further contends that the claimed 
Under Step 2A (Prong 2), the examiner contends that the claim recites a combination of additional elements including “generating a graphical user interface.’ This additional element, considered in the context of claim 1 as a whole, does not integrate the abstract idea into a practical application because it recites at a high level of generality a generic computer function of displaying information. The examiner further contends that the processing element are used to simply process, transmit and output data. In addition, a mere data gathering step, such as “receiving…information indicative of the specified goal realized by the taxpayer’s income tax withholdings for the preferred tax period ; obtaining…the known tax information related to the taxpayer; updating the subsequent tax form” are insignificant extra-solution activities that are insufficient to render the claim patent-eligible. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). Thus, it is determined that claim 1 is not directed to a specific asserted 
Under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using processing elements— that is, mere instructions to apply a generic computer to the abstract idea. Thus, applying an exception using processing elements cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. For instance, the steps of “receiving…information indicative of the specified goal realized by the taxpayer’s income tax withholdings for the preferred tax period; obtaining…the known tax information related to the taxpayer; updating the subsequent tax form” when considered as a whole is mere extra-solution activity, analogous to data gathering steps found to be insignificant extra-solution activity (See In re Bilski, 545 F.3d at 963). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Note: The analysis above applies to all statutory categories of invention. As such, the independent claims otherwise styled as a computer-readable medium encoded to perform specific tasks, machine or manufacture, for example, would be subject to the same analysis. Furthermore, the limitations in the dependent claims are thus subject to the same analysis as in claim 1 and are rejected using the same rationale as in claim 1 above. More specifically, dependent claims do not recite additional elements but merely further narrow the scope of the abstract idea.  
Conclusion
Response to Arguments
Applicant's arguments filed on 01/21/21 have been fully considered but they are not persuasive. 
In response to the applicant’s argument that the instant claims do not fall under certain methods of organizing human activity, the examiner finds this argument unpersuasive. Under Step 2A (Prong 1), using claim 1 as the representative claim, it is determined that apart from generic hardware and extra-solution activity discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claimed steps “enabling a taxpayer to specify a goal realized by the taxpayer’s income tax withholdings; continuously synchronizing…to provide real-time access to known tax information related to the taxpayer; providing a tax form at least partially populated and including the suggested income tax withholding that realizes the specified goal; and providing a tax form…” are different steps of managing human activities/behavior. Managing human activities/behavior fall into the category of certain methods of organizing human activity. The examiner further contends that the claimed steps “determining…a tax liability for the taxpayer for the preferred tax period based on at least a portion of the obtained known tax information; determining…a change in the known tax information during the preferred tax period; proactively determining…an updated tax liability for the taxpayer for a remainder of the preferred tax period based at least in part on the change in the known tax information; comparing…the determined taxpayer’s updated tax liability for the remainder of the preferred tax period with the received information indicative of the specified goal realized by the taxpayer’s income tax withholdings; calculating, by at least one of said processing elements and based on the comparing the taxpayer’s updated tax liability with the received information indicative of the specified goal, a suggested income tax withholding that realizes the 
	In response to the applicant’s argument that the present claims include a practical application of any alleged abstract idea, the examiner contends that there is a clear difference between the improvement in computer functionality, on one hand, and the use of existing computer as tools to perform a particular task, on the other. The alleged advantage that the applicant touts (i.e. providing an optimized income tax withholdings) does not concern an improvement to computer capabilities but instead relate to an alleged improvement in a process in which a computer is used as a tool in its ordinary capacity which is to process data. 
	Lastly, applicant's citation of Enfish is unpersuasive because the claims at issue in Enfish are readily distinguishable over the instant claims.  In Enfish, the claims were held to be patent-eligible because the claimed solution was directed to improvements in computer technology with database software designed as a "self-referential" table.  The patent claims here do not address improvements in computer technology with database software designed as a "self-referential" table, so Enfish is not applicable.  In contrast, the instant claims only provide a generically computer-implemented solution to a personal or business-related problem.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OJO O OYEBISI/Primary Examiner, Art Unit 3697